Citation Nr: 1818132	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-03 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	David Anaise, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982, and had subsequent reserve duty.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the VA Regional Office (RO) in Newark, New Jersey.

This matter was previously before the Board in March 2017.  The Board found that the Veteran was seeking service connection for PTSD on a distinct factual basis than his previous service connection claim for depression.  The Board also remanded the claim for further evidentiary development.  This matter has now been returned to the Board for further appellate consideration.  


FINDING OF FACT

Resolving all reasonable doubt in his favor, the Veteran is currently diagnosed with PTSD that is related to an in-service personal assault.  

CONCLUSION OF LAW

The criteria to establish service connection for PTSD are met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Service Connection Laws and Regulations and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only chronic diseases listed under 38 C.F.R. § 3.309(a) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Specifically, service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (in this case, conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

When a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304 (f)(5) (2017); see also Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304 (f)(5).

Additionally, under 38 C.F.R. § 3.304 (f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See Bradford v. Nicholson, 20 Vet. App. 200   (2006); Patton v. West, 12 Vet. App. 272, 278 (1999).

A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

Turning to the evidence of record, the Veteran contends he has been diagnosed with PTSD that is related to an in-service personal assault.  See January 2018 correspondence.  He indicates that during service, he was sprayed with mace and beaten by military police with a nightstick in the head, knocking him unconscious, while watching a fight outside the enlisted club during service.  See January and November 2011 statements.  

This in-service personal assault is verified by the Veteran's service treatment records (STRs).  He sought treatment shortly after the assault and was diagnosed with raised hematomas behind his left ear and on his back.  The Veteran experienced loss of consciousness for a few seconds, headache, dizziness, nausea, blurred vision, and ringing and clogged ears.  The Veteran was afforded x-ray studies of his skull and left mastoid and an audiogram, which were normal.  The Veteran also provided a November 2011 sworn statement from a fellow seaman who corroborated the assault.  Thus, the in-service assault is conceded.  

However, there is conflicting evidence regarding whether the Veteran meets the diagnostic criteria for a PTSD diagnosis.  

The Veteran sought inpatient treatment for PTSD at VA from January 2012 to February 2012.  During his inpatient treatment, the Veteran's treatment coordinator referred the Veteran for further psychological testing to clarify the PTSD diagnosis.  The Veteran was discharged from the VA PTSD inpatient treatment program in February 2012 with an Axis I diagnosis of PTSD, dysthymia, and substance dependence in remission.  The psychological testing was conducted in February 2012 before he was discharged from the program.  

In March 2012, the psychologist issued a psychological testing report.  The test results indicated the Veteran provided two invalid profiles, suggesting that the Veteran was over-reporting or exaggerating and that he had a high degree of self-criticism.  Due to the two invalid profiles, the psychologist warned that the report should be read and applied with caution.  However, the psychologist ultimately confirmed an Axis I diagnoses of PTSD and polysubstance abuse.  

The Veteran submitted a letter to VA dated February 2013 reporting nightmares about his military experience.  He reported reliving the personal assault.  

In April 2013, a VA clinical social worker reported the Veteran was evaluated by Rutgers PTSD program and was accepted.  A medical evaluation for SSA disability diagnosed the Veteran with PTSD in December 2013.  A June 2014 VA mental health note reported a diagnosis of PTSD.  A VA mental health note in May 2015 reported the Veteran discussed his nightmares and reported experiencing ongoing PTSD.  The Veteran screened positive for PTSD in July 2014, July 2016, and July 2017.  Of note, the list of the Veteran's past medical history included in the VA treatment records does not include PTSD.  

The Veteran was afforded two VA psychiatric examinations.  The first examination was conducted in August 2012.  The VA psychologist reported the Veteran did not meet the criteria for a PTSD diagnosis because he did not persistently re-experience the traumatic event.  The examiner acknowledged the Veteran's reported anxiety and acknowledged it was related to the personal assault in service, but concluded that it did not fulfill Criteria B.  The examiner also concluded that the diagnosed adjustment disorder appeared to be related to his 2002 cancer diagnosis.  No rationale was provided for either conclusion.  

The Veteran was afforded an additional VA psychiatric examination in January 2013 by two psychologists because of the conflicting medical evidence.  First, the psychologists indicated that the Veteran's description of the event did not meet criteria A because the personal assault did not occur in a war zone and he denied feeling fear, hopelessness or horror during the event since he has no memory after becoming unconscious.  However, the psychologists also reported that "it is clear this [personal assault] has had a significant effect on the Veteran."  The psychologists indicated the Veteran was merely reacting to the recounting of the event by others.  The psychologists reported that he did not spontaneously endorse PTSD symptoms.  They discussed the Veteran's anger and irritability, but related these symptoms to his childhood.  Therefore, the psychologists concluded his anger and irritability could not be symptoms of PTSD from an in-service assault.  However, on the corresponding disability benefits questionnaire, the psychologists reported the Veteran experienced hypervigilance and irritability or outbursts of anger "not experienced before the event."  They also discussed the review of the claims file and indicated the only PTSD diagnosis of record was when he was at inpatient treatment in January 2012.  However, they failed to discuss the psychological testing conducted in February 2012, which ultimately confirmed an Axis I diagnosis of PTSD in the March 2012 testing report.  

The Board obtained an outside medical opinion in May 2016 to clarify whether the Veteran currently has PTSD.  The psychiatrist reviewed the record and concluded that the Veteran did not have PTSD.  To support this conclusion, the psychiatrist noted the Veteran's service records do not indicate a change in behavior, anxiety, or mood around the time of the personal assault in 1981 or at any time before 2002.  Additionally, the Veteran initially related his depression to his cancer diagnosis 2002.  PTSD was first noted in 2009 and first diagnosed in 2012, approximately 31 years after the assault occurred.  However, the psychiatrist also indicated that delayed onset of PTSD is not unusual.  Additionally, the psychiatrist concluded that, based on the Veteran's February 2012 statement, the Veteran's anger and irritability existed before service.  The psychiatrist ultimately concluded that it was unlikely that the Veteran's anxiety, depression, or functionality were substantially caused or aggravated by the assault in service; therefore, he did "not appear to meet the criteria for PTSD."  

The Veteran submitted a private medical opinion in January 2018 by Dr. S.B.  This medical doctor found that it was more likely than not that the Veteran's diagnosed PTSD was related to the personal assault during service.  The doctor discussed the Veteran's statements and how they indicated that the personal assault left him with intense irritability, anger, hypervigilance, recurrent memories, intrusive thoughts, sleep disturbances, chronic depression, chronic anxiety, and an exaggerated startle response.  See November 2011 statement.  The doctor also focused on several PTSD diagnoses from several different psychologists of record.  See January 2010 VA treatment records, November 2011 VA psychologist letter, and February 2012 VA psychological evaluation.  Dr. S.B. concluded that the Veteran's currently diagnosed PTSD was related to service.  

The Board finds the most probative evidence of record is the January 2012 to February 2012 VA inpatient PTSD program treatment records, the May 2016 outside medical opinion, and the January 2018 private medical opinion.  

Weighing in favor of the claim is the VA inpatient PTSD treatment records from January 2012 to February 2012.  The Veteran was discharged from the program with a PTSD diagnosis.  Further, the March 2012 psychiatric report ultimately continued the Veteran's PTSD diagnosis.  Although the diagnosis from the PTSD program is credible, the credibility is reduced because the validity of the diagnosis was questioned by those same professionals.  Similarly, the invalid profiles provided by the Veteran during the February 2012 psychological testing, presumable due to over reporting or exaggerated responses, reduces the credibility afforded to the final PTSD diagnosis resulting from such testing.  After considering the above, the Board assigns this evidence moderate probative weight in favor of the claim.  

Also weighing in favor of the claim is the January 2018 private medical opinion.  This opinion is based on a review of the record, is well reasoned, and discusses the Veteran's contentions and lay statements of record.  However, the physician failed to discuss any medical evidence of record after 2012 or any of the negative evidence that weighed against the PTSD diagnosis.  Additionally, this opinion was rendered by a general practitioner physician, but not a psychologist or psychiatrist.  While this fact does not automatically reduce the opinion's probative value, it can be considered when weighing it against another medical opinion from a specialist.  Ultimately, the Board finds this opinion credible and assigns it high probative weight in favor of the claim.  

Weighing against the claim is the May 2016 outside medical opinion.  This opinion was rendered by a psychiatrist, was based on a thorough review of the record, and considered the Veteran's lay statements.  However, the psychiatrist failed to note that the February 2012 psychological testing ultimately resulted in a continued PTSD diagnosis, focusing only on the invalid profiles provided by the Veteran.  Additionally, the medical examination for SSA disability benefits containing a PTSD diagnosis was not of record at the time this opinion was rendered.  He also concludes that there was no indication of a change in behavior around the time of the 1981 incident and no change in behavior until 2002.  However, he failed to discuss the Veteran's former spouse's November 2011 sworn statements describing the Veteran's behavior beginning only four years after discharge from service in 1986.  Finally, the psychiatrist notes that a delayed diagnosis of PTSD for many years is not unusual.  The Board finds this opinion to be highly credible and assigns it high probative weight.  

Also of record are the August 2012 and January 2013 VA examinations, which are inadequate.  First, the August 2012 examiner provided no rationale for either conclusion.  Additionally, the January 2013 examination report contains inconsistencies.  Further, the panel of psychologists seems to indicate that because the Veteran was beaten unconscious and did not remember what happened after he was sprayed with mace, that he could not be traumatized by that experience.  Following this reasoning to its logical conclusion would also mean that a victim of sexual assault could not be traumatized if he or she were drugged and unconscious during the attack.  The Board finds this reasoning flawed and unpersuasive.  For these reasons, no probative weight is assigned to either these VA medical opinions.  

Based on this body of evidence, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether the Veteran has a current diagnosis of PTSD.  Additionally, the January 2018 private physician provided a positive opinion that the Veteran's PTSD was caused by the in-service assault.  There is no competent evidence contradicting the January 2018 opinion that the PTSD is related to service.  As such, the Board finds that the weight of the evidence demonstrates that the Veteran's current PTSD is caused by the in-service assault.

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, "the Veteran shall prevail upon the issue."  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for PTSD is established.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  

ORDER

Service connection for PTSD is granted.  




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


